Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 1 of 46 Page ID
                                 #:1080




                          Exhibit B
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 2 of 46 Page ID
                                 #:1081
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 3 of 46 Page ID
                                 #:1082
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 4 of 46 Page ID
                                 #:1083
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 5 of 46 Page ID
                                 #:1084
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 6 of 46 Page ID
                                 #:1085
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 7 of 46 Page ID
                                 #:1086
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 8 of 46 Page ID
                                 #:1087
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 9 of 46 Page ID
                                 #:1088
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 10 of 46 Page ID
                                  #:1089
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 11 of 46 Page ID
                                  #:1090
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 12 of 46 Page ID
                                  #:1091
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 13 of 46 Page ID
                                  #:1092
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 14 of 46 Page ID
                                  #:1093
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 15 of 46 Page ID
                                  #:1094
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 16 of 46 Page ID
                                  #:1095
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 17 of 46 Page ID
                                  #:1096
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 18 of 46 Page ID
                                  #:1097
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 19 of 46 Page ID
                                  #:1098
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 20 of 46 Page ID
                                  #:1099
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 21 of 46 Page ID
                                  #:1100
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 22 of 46 Page ID
                                  #:1101
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 23 of 46 Page ID
                                  #:1102
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 24 of 46 Page ID
                                  #:1103
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 25 of 46 Page ID
                                  #:1104
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 26 of 46 Page ID
                                  #:1105
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 27 of 46 Page ID
                                  #:1106
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 28 of 46 Page ID
                                  #:1107
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 29 of 46 Page ID
                                  #:1108
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 30 of 46 Page ID
                                  #:1109
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 31 of 46 Page ID
                                  #:1110
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 32 of 46 Page ID
                                  #:1111
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 33 of 46 Page ID
                                  #:1112
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 34 of 46 Page ID
                                  #:1113
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 35 of 46 Page ID
                                  #:1114
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 36 of 46 Page ID
                                  #:1115
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 37 of 46 Page ID
                                  #:1116
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 38 of 46 Page ID
                                  #:1117
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 39 of 46 Page ID
                                  #:1118
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 40 of 46 Page ID
                                  #:1119
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 41 of 46 Page ID
                                  #:1120
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 42 of 46 Page ID
                                  #:1121
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 43 of 46 Page ID
                                  #:1122
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 44 of 46 Page ID
                                  #:1123
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 45 of 46 Page ID
                                  #:1124
Case 2:16-cv-06599-JGB-FFM Document 90-4 Filed 08/31/20 Page 46 of 46 Page ID
                                  #:1125
